Smith, C. J.
(dissenting).
My conception of the facts in tMs ease, as disclosed by the record, is entirely different from that of my brethren. There were only three eyewitnesses to the actual homicide — appellant himself, his companion Ryan, and Ralph Romano. According to the testimony of appellant and Ryan, he (appellant) acted in self-defense. Accord*824ing to the testimony of Romano, he attacked deceased without provocation, and struck him at a time when deceased was doing nothing which indicated in the remotest degree that he purposed to assault appellant.